Citation Nr: 0525030	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-04 918	)	DATE
	)
	)

On appeal from the
Education Center at the Department of Veterans Affairs 
Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to the retroactive payment of Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code, for periods of enrollment from 
September 1998 to September 2000.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  The appellant in this matter is the veteran's child.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 2003 determinations of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  A November 1998 rating decision found that the veteran 
was entitled to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU), effective from October 14, 1998; the RO 
notified the veteran of this award in VA correspondence dated 
in November 1998.

2.  After VA's receipt of an Enrollment Certification on 
March 13, 2003, the appellant filed his initial application 
for receipt of Dependents' Educational Assistance (DEA) 
benefits on March 17, 2003, to be used for information 
technology coursework undertaken at National American 
University from May 2002 forward.  

3.  In early September 2003, the RO transmitted a Certificate 
of Eligibility to the appellant, advising him that he was 
approved for DEA benefits for a program of education 
necessary to obtain a Bachelor of Science degree in 
Information Technology and offering him the choice of October 
14, 1998, or November 18, 1998, as his beginning date of 
eligibility.

4.  In correspondence received in October 2003, the appellant 
notified the RO of his selection of October 14, 1998, as his 
beginning date of eligibility.  



5.  On September 26, 2003, the appellant filed another 
application for DEA benefits, requesting reimbursement for 
information technology coursework already completed at ITT 
Technical Institute for enrollment periods from September 
1998 to September 2000.


CONCLUSION OF LAW

The criteria for the retroactive payment of Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code, for periods of enrollment from 
September 1998 to September 2000, have not been met.  38 
U.S.C.A. §§ 3501, 3513, 3672, 5113 (West 2002); 38 C.F.R. §§ 
21.1029, 21.1030, 21.3020, 21.3021, 21.3041, 21.4131 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board initially notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  The VCAA and its implementing 
regulations are generally applicable to claims like the one 
now before the Board. 

In this case, the Board observes that the appellant was 
appropriately notified in the RO's October 2003 
determinations and in the December 2003 statement of the case 
(SOC) as to the laws and regulations governing entitlement to 
the benefits sought, the evidence considered, and the reasons 
for the RO's determination.  The appellant was also informed, 
however, that the law precludes the award of these 
educational assistance benefits to him at this time, and that 
the law (and not the facts) governs the outcome of his claim.  
Moreover, the Board observes that the facts relevant to a 
proper evaluation of this claim, namely the date of receipt 
of the appellant's application for benefits and the dates 
pertaining to his enrollment for the courses at issue in this 
appeal, are not in dispute.  And, as discussed below, the 
appellant's  arguments in favor of his entitlement to 
benefits do not comport with governing law and regulations, 
and do not contradict any of the facts relied upon herein.  

Where the pertinent facts are not in dispute and the law is 
dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.  See Valiao v. Principi, 
17 Vet. App. 229, 231-32 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran.")  Accordingly, there is no 
need for any further consideration of the VCAA at this time, 
and so the Board will proceed to adjudicate the merits of the 
claim. 

Applicable Law

Basic eligibility for Chapter 35 Dependents' Educational 
Assistance (DEA) benefits is established for a claimant in 
one of several ways, including status as the child of a 
veteran who has a total and permanent disability rating from 
service-connected disability (TDIU).  See 38 U.S.C.A. § 
3501(a)(1)(A) (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 
(2004).


The basic beginning date for the utilization of DEA benefits 
by an eligible child of a veteran is his 18th birthday or the 
date of his successful completion of secondary schooling, 
whichever is the earlier date.  38 C.F.R. § 21.3041(a) 
(2004).  This beginning date may be tolled in certain 
situations, including when the veteran's permanent and total 
disability rating is assigned after the child reaches age 18, 
but before the child becomes 26 years old.  See 38 C.F.R. 
§ 21.3041(b)(2)(ii) (2004).  In that case, the beginning date 
of eligibility will be the effective date of the TDIU rating 
or the date of notification to the veteran of such rating, 
whichever is more advantageous to the child.  Id. 

In order for a child to claim eligibility for DEA benefits 
for pursuit of a program of education, however, the child 
must file a formal claim with VA.  See 38 U.S.C.A. § 3513 
(West 2002); 38 C.F.R. § 21.1030 (2004).  The date of claim 
is the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.  If the child files an 
informal claim and then files a formal claim within one year 
of the date that VA subsequently requested a formal 
application for benefits, the date of claim is normally 
construed as the date that VA received the informal claim.  
See 38 C.F.R. § 21.1029(b) (2004).

In determining the actual commencing date of an award of 
educational assistance under Chapter 35, VA will apply the 
provisions of 38 C.F.R. § 21.4131 (2004).  Under 38 C.F.R. 
§ 21.4131(d), when an eligible child enters or reenters into 
training under Chapter 35 (including a reentrance following a 
change of program or educational institution), the commencing 
date will be determined as follows:  



(1) If the award is the first award of 
educational assistance for the program of 
education the eligible person is 
pursuing, the commencing date is the 
latest of: 

(i) the beginning date of 
eligibility as determined by 
38 C.F.R. § 21.3041(a) or (b); 
(ii) one year before the date of 
claim as determined by 38 C.F.R. 
§ 21.1029(b);  
(iii) the date the educational 
institution certifies under 
38 C.F.R. § 21.4131(b) or (c); or 
(iv) the effective date of the 
approval of the course, or one year 
before the date VA receives the 
approval notice, whichever is later.

(2) If the award is the second or 
subsequent award of educational 
assistance for that program, the 
effective date of the award of 
educational assistance is the later of:

(i) the date the educational 
institution certifies under 
38 C.F.R. § 21.4131(b) or (c); or
(ii) the effective date of the 
approval of the course, or one year 
before the date VA receives the 
approval notice, whichever is later.

See 38 U.S.C.A. § 3672 (West 2002); 38 C.F.R. § 21.4131(d).

Moreover, on November 1, 2000, the President signed into law 
the Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, Sec. 113, 114 Stat. 1832 (2000), 
now codified as amended at 38 U.S.C.A. § 5113 (West 2002).  
The amended statute provided that when determining the 
effective date of an award under Chapter 35, VA may consider 
the individual's application as having been filed on the 
eligibility date of the individual, but only if the 
eligibility date is more than one year before the date of the 
initial rating decision and that individual submits an 
original application for educational assistance under Chapter 
35 within one year of the rating decision.  See 38 U.S.C.A. § 
5113 (West 2002).

As applicable to this case, a program of education under 
Chapter 35 is defined as any curriculum or any combination of 
unit courses or subjects pursued at an educational 
institution which is generally accepted as necessary to 
fulfill the requirements for the attainment of a 
predetermined and identified educational, professional, or 
vocational objective.  See 38 U.S.C.A. § 3501(a)(5) (West 
2002); 38 C.F.R. § 21.3021(h) (2004).

Factual Background

As stated earlier, the material facts of this case are not in 
dispute.  After careful review and consideration of the 
entire pertinent record, the Board finds that entitlement to 
retroactive DEA benefits for periods of enrollment from 
September 1998 to September 2000 is not warranted, for the 
reasons explained below.

The record reflects that the RO awarded the veteran 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU) in a November 1998 rating decision, 
effective from October 14, 1998.  The RO also notified the 
veteran of this decision on November 18, 1998.  After the 
RO's receipt of an Enrollment Certification from National 
American University on March 13, 2003, for courses from May 
2002 forward, the appellant then first filed a formal 
application for educational assistance benefits at the RO on 
March 17, 2003.  

The RO initially denied this claim in April 2003, stating 
that the appellant was not eligible for DEA benefits because 
the veteran had not been determined to be 100 percent 
disabled under VA law.  The RO issued its decision based upon 
information garnered from an April 2003 VA Chapter 35 
eligibility information exchange report.  After the veteran's 
wife submitted additional correspondence in July 2003 and 
August 2003 reporting that the veteran was already in receipt 
of TDIU, however, the RO obtained a new VA Chapter 35 
eligibility information exchange report in August 2003.  This 
report confirmed that the veteran was awarded TDIU effective 
October 14, 1998, in a November 9, 1998, rating decision that 
was transmitted to the veteran on November 18, 1998. 

The RO then notified the appellant of his eligibility for 
Chapter 35 benefits for his program of education in a 
September 2003 letter, labeled within as a Certificate of 
Eligibility.  This letter informed the appellant that he had 
45 months of full-time DEA benefits, and that he could use 
his benefits from a beginning eligibility date of his choice.  
Specifically, he was advised that he could choose the date of 
October 14, 1998 (the effective date of the RO's award of a 
permanent and total disability rating), or November 18, 1998, 
(the date that the RO informed the veteran of his permanent 
and total disability award).  The letter indicated that the 
appellant was approved for a program of education in 
Information Technology, in order for him to complete his 
Bachelor's of Science degree at National American University.  

On September 26, 2003, the appellant filed another 
application for DEA benefits.  In these documents, he 
indicated that he needed to be repaid for certain information 
technology courses already completed at ITT Technical 
Institute, during enrollment periods from September 1998 to 
September 2000.  The appellant also included Enrollment 
Certifications for these courses, dated September 23, 2003.

In an October 2003 determination letter, the RO informed the 
appellant that the law prevented it from paying from for 
training undertaken more than one year prior to its receipt 
of his claim for his current program of education on March 
17, 2003.  The RO indicated that it therefore could not pay 
the appellant for any courses completed prior to March 17, 
2002.  The appellant resubmitted the same claim for repayment 
in documents received at the RO on October 16, 2003.  
Thereafter, in another October 2003 determination letter, the 
RO again informed the appellant that it could not pay him DEA 
benefits for these courses.  

The Board additionally notes that in his October 2003 
documentation, the appellant notified the RO of the election 
of October 14, 1998, as his beginning date of eligibility for 
DEA benefits.

The appellant submitted his notice of disagreement to the 
RO's determinations in November 2003, contending that when he 
first began school, his mother was aware of the educational 
benefits for dependents of disabled veterans, and contacted 
the VA office in Corpus Christi, Texas, as to whether he 
could receive educational benefits.  The appellant then 
reported that personnel there informed his mother that he 
could not receive these benefits because the veteran was not 
100 percent totally disabled at that time.  The appellant 
further noted that at the time, his parents could never get 
verification of the veteran's disability status, advising 
that they were intermittently informed that the veteran was 
70 percent/30 percent, and sometimes only 70 percent, but 
never 100 percent totally and permanently disabled.  The 
appellant noted that only recently, in February 2003, was the 
veteran told that he had a 100 percent total and permanent 
disability status, and so the appellant stated that he then 
immediately filed for DEA benefits.  The appellant then 
observed that even after he applied in March 2003, he was 
initially informed that he was not eligible because VA still 
had incorrect information as to the veteran's disability 
status, and averred that had his father been properly 
notified of his disability status, the members of his family 
would have taken advantage of available DEA benefits as soon 
as determined eligible for the same.  The appellant thus 
implied that it was VA's fault that he did not apply for DEA 
benefits at any point prior to March 2003, and indicated that 
therefore he should be entitled to receive retroactive 
benefits.

The RO issued an SOC to the appellant in December 2003, which 
noted that the appellant's initial claim for Chapter 35 
benefits was received on March 17, 2003.  The SOC also 
indicated that retroactive benefits for enrollment periods 
from September 1998 to September 2000 could not be paid 
because VA did not receive this application within one year 
from the date the appellant became eligible to apply for DEA 
benefits (when his father was awarded TDIU, effective in 
October 1998 and with notification issued in November 1998).  
The SOC then concluded that no benefits could be paid for 
education occurring prior to March 17, 2002, i.e., one year 
prior to the date of the appellant's initial claim for DEA 
benefits.

The appellant then submitted his substantive appeal in 
January 2004.  He averred that because the VA offices where 
information was provided had old data as to the veteran's 
disability status, he was not able to take advantage of his 
eligibility for DEA benefits in a timelier manner.

Analysis of the Claim

The appellant's initial (and formal) application and 
enrollment certification for his chosen program of education 
in information technology was received at the RO on March 17, 
2003, and so March 17, 2003 is the date of his claim per 
application of 38 C.F.R. § 21.1029(b).  The RO then notified 
the appellant in September 2003 of his eligibility for and 
first award of DEA benefits, and offered him a choice of 
designation of his beginning date of eligibility of either 
October 14, 1998 (the effective date for the veteran's TDIU 
award), or November 18, 1998 (the date of the issuance of VA 
notice to the veteran of his TDIU award).  As noted, in 
October 2003, the appellant informed the RO of his choice of 
October 14, 1998, as the beginning date of eligibility for 
Chapter 35 benefits.  Via application of 38 C.F.R. 
§ 21.4131(d)(1), then, the actual commencing date of the 
appellant's award of DEA benefits, using the latest of the 
applicable dates delineated in that regulatory provision, 
becomes March 17, 2002, (one year before the veteran's first 
claim for DEA benefits was received at the RO).

In this case, then, the appellant is not eligible to receive 
DEA benefits for any courses taken prior to March 17, 2002, 
the effective date of his initial award of DEA benefits under 
applicable law.  Although an exception to this rule is 
provided at 38 U.S.C.A. § 5113 (where effective dates earlier 
than one year prior to the date of the first claim for DEA 
benefits are available in certain cases), the appellant does 
not qualify for this exception because his initial claim for 
DEA benefits was not received within one year after the VA 
rating decision rendering him eligible for these benefits 
(the veteran's TDIU award, as issued in a November 1998 
rating decision).  The periods of enrollment at issue in this 
appeal, therefore (for information technology courses 
completed from September 1998 to September 2000), cannot 
qualify for reimbursement to the appellant via the use of 
Chapter 35 funds because they were undertaken prior to his 
DEA benefits effective date.

The Board notes that the appellant does not dispute the fact 
that his application for benefits for enrollment periods from 
September 1998 to September 2000 was filed too late (but 
rather argues that the delay was the fault of VA).  
Unfortunately, there is no VA educational statutory or 
regulatory provision that provides an exception to meeting 
the filing requirements applicable to this case.  The Board 
further notes that the record does not contain any other 
documentation from the appellant that could be construed as 
an earlier (pre-March 17, 2003) informal claim for benefits, 
so as to potentially support the retroactive award of DEA 
benefits for these courses.

The appellant in fact indicates that he was unaware that he 
could have applied for DEA benefits at any earlier time than 
he did, and avers that this was the result of misinformation 
transmitted to his family by VA officials.  The Court, 
however, has held that alleged ignorance cannot be used as an 
excuse for failure to follow a promulgated regulation.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also 
Velez v. West, 11 Vet. App. 148, 156-57 (1998).  In Morris, 
the Court observed that the United States Supreme Court 
recognized that persons dealing with the United States 
government were charged with knowledge of federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge or hardship resulting from innocent 
ignorance.  See Morris at 265.  The Court in Morris concluded 
that even though a veteran may have been ignorant of the 
provisions of a particular VA regulation, he was necessarily 
charged with knowledge of that regulation.  Id.  The Board 
accordingly notes that faulty advice on the part of VA 
employees cannot serve as the basis for an earlier effective 
date.  See also McTighe v. Brown, 7 Vet. App. 29, 30 
(erroneous information from a VA employee regarding 
eligibility for VA benefits cannot be used to estop the 
government from denying benefits, because payment of such 
benefits must be authorized by statute); Shields v. Brown, 8 
Vet. App. 346, 351 (1995).  

Moreover, in response to the appellant's statements that he 
received untimely information from VA as to his father's 
accurate disability status, the Board notes that the record 
confirms that VA sent notice to the veteran of his TDIU award 
in a November 18, 1998, cover letter that accompanied a copy 
of the November 9, 1998, rating decision that was the basis 
for the award.  Thus, the veteran received timely notice of 
his TDIU status, and the appellant therefore could have 
submitted his initial application for educational assistance 
benefits as early as November 1998.  VA law provides that 
such information is deemed to have been properly mailed by VA 
and received by a veteran in most cases; i.e., the Court has 
held that the presumption of regularity attends the official 
actions of governmental officials by imposing a presumption 
that VA properly discharges its official duties by mailing a 
copy of its decision or determination to a claimant at his 
last known address of record.  Evans v. Brown, 9 Vet. App. 
273, 287 (1996); Ashley v. Derwinski, 2 Vet. App. 62 (1992); 
see also Woods v. Gober, 14 Vet. App. 214 (2000); Schoolman 
v. West, 12 Vet. App. 307 (1999) (a claimant's bare 
allegation that he did not receive such notice, e.g., without 
proof that he previously notified VA of a change in address, 
will not serve to defeat the presumption).  

The Board observes that it is bound by applicable law and 
regulations when determining a claim for VA benefits.  Here, 
the regulatory criteria governing commencement dates of 
awards of Chapter 35 educational assistance benefits are 
clear and specific.  Pursuant to these criteria, there is no 
basis upon which to grant the appellant Chapter 35 benefits 
for any period of enrollment prior to March 17, 2002.  The 
Board therefore finds that entitlement to educational 
benefits for enrollment periods from September 1998 through 
September 2000 is not warranted under the law.  See Taylor v. 
West, 11 Vet. App. 436 (1998) (in which the Court held that a 
veteran was not entitled to educational benefits where the 
commencing date was after the enrollment period at issue).  
As the law in this case is dispositive, the appellant's claim 
must be denied based upon a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Moreover, because the law, rather than the facts in this 
case, is dispositive, the benefit of the doubt provisions set 
forth in 38 U.S.C.A. § 5107(b) (West 2002) are not for 
consideration, and the appeal must be denied.


ORDER

Entitlement to the retroactive payment of Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code, for periods of enrollment from 
September 1998 to September 2000, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


